Citation Nr: 9914018	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-47 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983 and from November 1990 to July 1991, including service 
in the Persian Gulf War.  He also served in the U.S. Army 
Reserves from April 1983 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for a bilateral leg disorder, sinusitis, 
shortness of breath and fatigue.  The veteran timely appealed 
the determination to the Board.

In April 1996, the Board denied, as not well grounded, the 
veteran's claims for service connection for a bilateral leg 
disorder and sinusitis.  In that same decision, the Board 
remanded for further development his claims for service 
connection for short of breath and fatigue.  Thereafter, when 
this matter was before the Board in April 1997, those claims 
were again remanded for further development.  However, as the 
denial of the claims has been continued, the case has been 
returned to the Board for further appellate consideration.

In an April 1998 statement, the veteran asserted that he was 
diagnosed as having bronchial asthma and arthritis of 
multiple joints within one year of his return from the 
Persian Gulf War.  The Board interprets this statement as an 
inferred claim for service connection for each of these 
disorders.  These claims are referred to the RO for 
appropriate action.


REMAND

In the March rating action on appeal, the RO denied service 
connection for shortness of breath and fatigue.  The veteran 
asserts that service connection is warranted for both of 
these conditions because they are related to his period of 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  When this matter was initially 
before the Board in April 1996, the Board noted that, in 
doing so, the RO had failed to develop or evaluate the claims 
under 38 C.F.R. § 3.317 (1995).  Thereafter, in April 1997, 
the Board again remanded these claims on the ground that the 
RO had still not considered them pursuant to 38 C.F.R. 
§ 3.317 (1996).  In the latter remand, the Board directed the 
RO to consider the claims under that regulation as well as 
pursuant to all other pertinent regulations.  In addition, if 
deemed necessary, the RO was instructed to obtain a medical 
opinion.

Without undertaking any further development, in a rating 
decision dated in March 1998, the RO confirmed and continued 
the denial of service connection for each of these 
conditions.  In doing so, the RO considered the claim under 
38 C.F.R. § 3.317 (1997), and noted that presumptive period 
under this section for a disability to become manifest to a 
compensable degree was extended through the year 2001.  See 
62 Fed. Reg. 23129 (1997).  

However, based on its review of the evidence of record in 
light of the governing criteria, the Board finds that the 
evidence of record is not sufficient to properly evaluate the 
veteran's claims for shortness of breath and fatigue, claimed 
as due to undiagnosed illness.  

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," that it cannot, by history, physical 
examination, and laboratory tests be attributed to any known 
clinical diagnosis.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, headaches, joint pain, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(b).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was examined 
by VA in connection with his claims for service connection 
for shortness of breath and fatigue in November 1993 and 
October 1996.  However, these examinations do not comport 
with the requirements of the mandatory guidelines for Gulf 
War disability examinations conducted in connection with this 
appeal because they do not indicate whether the symptoms 
reported are attributable to a diagnosis disorder.  The 
examinations are therefore inadequate.  Furthermore, the 
veteran has not been apprised of the importance of submitting 
lay statements and other evidence to support his claims.  As 
such, a third remand is mandated, even though such action 
will, regrettably, further delay a decision in this appeal.

The Board also notes that the veteran has reported that he 
receives medical care at the VA Medical Centers in Canton and 
in Youngstown, Ohio.  A review of the claims folder 
discloses, however, that records of his treatment subsequent 
to March 1995 have not been associated with the claims 
folder.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain any such treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of this claim.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since March 1995, from the 
VA Medical Centers in Canton an 
Youngstown, Ohio, and from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded VA medical 
examination(s) by appropriate 
specialist(s) to identify all signs and 
symptomatology that the veteran claims to 
experience on a chronic basis as a result 
of his service in the Persian Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestations of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, to include shortness of 
breath and fatigue.  It should be 
indicated whether there is swelling of 
any joint and whether there is any 
objective evidence of pain.  The examiner 
should then expressly state which 
symptoms and abnormal physical findings 
can be attributed to a known clinical 
diagnosis and which cannot be attributed 
to a known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  Finally, the examiner(s) 
should express an opinion as to when such 
a symptom or condition initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).  

The report of the examination(s) should 
be typewritten.  The examiner(s) must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
shortness of breath and fatigue, to 
include as due to undiagnosed illness 
associated with his Persian Gulf War 
service, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.317 (1998) and, if 
deemed appropriate, 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304 (1998).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


